Citation Nr: 0817494	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  99-04 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychotic 
disorder, variously diagnosed as schizophrenia and 
schizoaffective disorder.

3.  Entitlement to service connection for an alcohol-and-
cognitive-related psychiatric disorder, variously diagnosed 
as alcohol-related dementia and alcohol-related disorder not 
otherwise specified - memory impairment.

4.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C.A. § 1702 (West 2002).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The veteran's claims file was 
subsequently transferred to the VA RO in Chicago, Illinois

Procedural history

In the December 1998 rating decision, the RO denied service 
connection for schizophrenia, alcohol-related dementia, and 
PTSD, and also denied entitlement to service connection for a 
psychosis for the purpose of establishing eligibility for 
treatment under 38 U.S.C.A. § 1702 (West 2002).  The veteran 
perfected an appeal of those denials.

In June 2002, the Board remanded the veteran's claims to 
schedule the veteran for a videoconference hearing before a 
Veterans Law Judge.  In August 2002, the veteran testified at 
a videoconference hearing before a Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.  In October 2002, the Board ordered further 
development by the case development unit.  In July 2003, the 
Board remanded the veteran's claims for readjudication.  In 
March 2004, the Board remanded the veteran's claims for 
further development.  In December 2007, the Appeals 
Management Center (AMC) continued the previous denials of the 
veteran's claims in a supplemental statement of the case 
(SSOC).  These issues are once again before the Board.

Issue clarification

The veteran's psychotic disorder has been variously diagnosed 
as schizophrenia and  schizoaffective disorder.  Likewise, 
the veteran's alcohol-and-cognitive-related psychiatric 
disorder has been variously diagnosed as alcohol-related 
dementia and alcohol-related disorder not otherwise specified 
- memory impairment.  Therefore, the issues are as stated on 
the title page.

Hearing

The Veterans Law Judge who conducted the hearing in August 
2002 is no longer employed at the Board.  In March 2008, the 
Board wrote to the veteran to inform him that he had a right 
to another hearing.  See 38 C.F.R. §§ 20.707, 20.717 (2007).  
The letter was returned as undeliverable; no forwarding 
address was provided.  Thus, no further development as to a 
hearing is necessary.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for two 
VA psychiatric examinations, which were scheduled to be 
conducted in April 2004 and which were necessary for an 
informed adjudication of his claims.

2.  The competent medical evidence of record shows that the 
veteran has PTSD.

3.  The veteran's reported in-service stressor - seeing a 
fellow soldier dying of alcohol and/or drug poisoning while 
the veteran was on guard duty in late 1971 - has not been 
verified.

4.  The competent evidence of record does not demonstrate the 
incurrence of an in-service psychotic disorder, and further 
does not indicate that the veteran manifested a psychosis 
within one year after his separation from active service.

5.  The veteran has been diagnosed with alcohol-related 
dementia and alcohol-related disorder not otherwise specified 
- memory impairment.

6.  The competent evidence of record does not demonstrate 
that the veteran had a psychosis within two years after his 
separation from active service or before May 8, 1977.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1111 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.655 (2007).

2.  A psychotic disorder was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.384, 3.655 (2007).

3.  Service connection for an alcohol-and-cognitive-related 
psychiatric disorder, variously diagnosed as alcohol-related 
dementia and alcohol-related disorder not otherwise specified 
- memory impairment, is denied as a matter of law.  
38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301, 3.310, 3.655 (2007).

4.  The criteria for entitlement to VA treatment under the 
provisions of 38 U.S.C.A. § 1702 have not been met.  38 
U.S.C.A. § 1702 (West 2002); 38 C.F.R. §§ 3.384, 3.655 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD, a psychotic disorder, and an alcohol-and-cognitive-
related psychiatric disorder, and entitlement to service 
connection for a psychosis for the purpose of establishing 
eligibility for treatment under 38 U.S.C.A. § 1702 (West 
2002).

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In June 2002, the Board remanded the veteran's claims to 
schedule the veteran for a videoconference hearing before a 
Veterans Law Judge.  In August 2002, the veteran testified at 
a videoconference hearing before a Veterans Law Judge.  

In July 2003, the Board remanded the veteran's claims for 
readjudication.  The Tiger Remand Team of the VA RO in 
Cleveland, Ohio continued the previous denials in a SSOC 
issued in August 2003.

In March 2004, the Board remanded the veteran's claims to 
obtain the veteran's service personnel records, to verify the 
veteran's in-service stressor, and to schedule the veteran 
for a VA examination.

In April 2004, the veteran failed to report for two VA 
examinations.  In May 2004, the AMC obtained the veteran's 
service personnel records.  In July 2006, the United States 
Armed Services Center for Research of Unit Records (CRUR) 
indicated that it was unable to locate the unit records from 
the veteran's unit.  In November 2007, the service department 
indicated that a search of the veteran's unit's morning 
reports revealed no remarks as to the death of a member of 
the veteran's unit.

In light of the above, the Board finds that the RO has 
complied with the directives of the June 2002, July 2003, and 
March 2004 remands to the extent possible.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the Board and the AMC informed the veteran of VA's 
duty to assist him in the development of his claims in 
letters sent in January 2003, March 2004, and October 2004, 
which were specifically intended to address the requirements 
of the VCAA.  The January 2003 VCAA letter told the veteran 
of the information needed from him as to the existence of his 
in-service stressor.  The 2004 VCAA letters informed the 
veteran of the evidence necessary to establish service 
connection in general.  Accordingly, the veteran was informed 
of the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claims.

As for the evidence to be provided by the veteran, in the 
January 2003 letter, the Board asked the veteran to provide 
details as to his in-service stressor.  Also, in the VCAA 
letters the Board and the AMC asked the veteran to identify 
relevant medical evidence.  The Board and the AMC provided 
the veteran with VA Form(s) 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for each private or other non-VA doctor and 
medical care facility that treated him for his claimed 
disabilities.  

Moreover, in the March 2004 VCAA letter, the veteran was 
informed that VA would provide a medical examination to make 
a decision on his claims.

In the 2004 VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA would make reasonable 
efforts on his behalf to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.

In the 2004 VCAA letters, the AMC told the veteran that he 
should submit any evidence in his possession relevant to his 
claims, as follows:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
October 22, 2004 letter, page 2; the March 31, 2004, letter, 
page 3.  The VCAA letters thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims were adjudicated in December 1998, prior to the 
VCAA letters.  Since the VCAA was not enacted until November 
2000, furnishing the veteran with VCAA notice prior to the 
initial adjudication of the claim in December 1998 was 
clearly both a legal and a practical impossibility.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7-2004.

Crucially, the veteran's claims were readjudicated following 
the issuance of the VCAA letters, and after that the veteran 
was allowed the opportunity to present evidence and argument 
in response.  Specifically, the claims were readjudicated in 
the SSOC's issued in August 2003 and December 2007.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the veteran in the timing of the VCAA 
notice which was given with regard to the four elements of 38 
U.S.C.A. § 5103 as to these claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to the service connection claims, 
element (1), veteran status, and element (2), existence of a 
disability, are not at issue.  The claims for service 
connection were denied based on element (3), relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element regarding these claims.

The Board and AMC have not addressed element (4), degree of 
disability, and element (5), effective date, in a VCAA 
letter.  However, because the Board concludes below that the 
preponderance of the evidence is against the claims for 
service connection for a psychotic disorder, an alcohol-and-
cognitive-related psychiatric disorder, and PTSD, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.  The veteran 
and his representative have pointed to no prejudice or due 
process concerns arising out of the lack of notice as to the 
fourth and fifth elements in Dingess/Hartman.  The Board 
accordingly finds that there is no prejudice to the veteran 
as to the lack of notice as to the fourth and fifth elements 
in Dingess/Hartman.  See Sanders, supra.

Because there is no indication that there exists any evidence 
that could be obtained and that would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  In any 
event, as discussed below, the Board has to decide the claims 
on the evidence of record because the veteran failed to 
report without good cause for two VA examinations scheduled 
in April 2004.  Also, the current whereabouts of the veteran 
are unknown.  Thus, there is no further duty to notify.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The evidence of record includes the 
veteran's service medical records, his service personnel 
records, Social Security Administration records, and VA 
treatment records, which will be described below.  The Board 
finds that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained 
to the extent possible.

In this case, VA attempted to provide assistance to the 
veteran, to include furnishing a psychiatric examination.  
Through no fault of VA, those efforts were unsuccessful.  
Specifically, a VA medical center scheduled a VA psychiatric 
examination twice in April 2004 to determine the etiologies 
of his psychiatric disorders.  However, the veteran failed to 
appear without showing good cause.  

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
these claims, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  There is of record 
no correspondence or report of contact from the veteran or 
his representative that would explain his failure to report 
for the examinations, even though the VA medical center told 
him that he should contact it if he cannot report for the 
examination as scheduled.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2007)], or "good 
cause" [see 38 C.F.R. § 3.655 (2007)] for failing to report 
for a scheduled examination.  In this case, as discussed 
above, neither the veteran nor his representative has 
provided an "adequate reason" or "good cause" for the 
veteran's failure to report to be examined when VA so 
requested.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  VA's 
responsibility was both clarified and amplified through the 
enactment of the VCAA.  The responsibility that the 
evidentiary record be developed to its fullest possible is 
not, however, unilateral; as noted above, the veteran must 
cooperate in this development, and his failure to cooperate 
may precipitate action adverse to the interests of his 
claims.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . . ."  In this case, as determined by the 
Board in its March 2004 remand and as requested by the 
veteran's representative, a VA examination was indeed 
necessary to grant the benefits sought by the veteran.  
Cf. 38 C.F.R. § 3.159(c)(4) (2007).  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative who has presented written argument on his 
behalf.  As noted in the Introduction section of this 
decision, the veteran testified at a videoconference hearing 
before a Veterans Law Judge who is no longer employed at the 
Board and the Board has been unable to contact the veteran to 
determine whether he wants another Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits of the issues on appeal.

1.  Entitlement to service connection for PTSD.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Presumption of soundness

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence that the disease or injury 
existed prior to service and was not aggravated by such 
service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

Service connection - PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor occurred; and (3) a link, established by medical 
evidence, between the current symptoms and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App 128 (1997).  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to combat, the veteran's lay testimony regarding the 
reported stressor must be accepted as conclusive evidence as 
to its occurrence and no further development or corroborative 
evidence will be necessary. Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen, 
10 Vet. App. at 142.

The veteran is not currently claiming an in-service stressor 
from a personal assault.  Accordingly, the special 
considerations afforded PTSD cases based on personal assault 
will not be afforded to the veteran.  See Patton v. West, 12 
Vet. App. 272 (1999); 38 C.F.R. § 3.304(f)(3) (2007).



Analysis

Incurrence

As described in the law and regulations section above, in 
order for a claim of entitlement to service connection for 
PTSD to be granted, three elements must be satisfied:  (1) 
competent medical diagnosis of PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressor occurred; and 
(3) competent medical nexus evidence.  See 38 C.F.R. § 
3.304(f).

Regarding the initial § 3.304(f) PTSD element, VA treatment 
records reflect a diagnosis of PTSD.  

With respect to element (2), although the veteran did serve 
during a period of war, he served in West Germany and is not 
alleging combat participation.  Because the veteran did not 
engage in combat with an enemy, there must be credible 
supporting evidence that the alleged stressor occurred in 
order to warrant service connection.  See Moreau, supra.  In 
this regard, the veteran's own contentions and/or testimony 
are insufficient, standing alone, to verify his stressor.  
See Cohen, supra.  Accordingly, there must be corroboration 
that the asserted in-service stressor occurred.

The veteran's claimed in-service stressor is seeing a fellow 
soldier dying of alcohol and/or drug poisoning while the 
veteran was on guard duty in late 1971.  He claims that he 
began to have disciplinary problems after this incident, to 
include drinking, and that such problems resulted in the 
revocation of his receipt of the Good Conduct Medal.  The 
Board observes at this juncture that the veteran has been 
less than specific concerning his alleged stressor.  He has 
not indicated the specific date of this stressor or the name 
of the decedent.  

In July 2006, CRUR indicated that it was unable to locate the 
unit records from the veteran's unit and that a morning 
report search should be conducted.  In November 2007, the 
service department indicated that a search of the veteran's 
unit's morning reports from October 1971 to January 1972 
revealed no remarks as to the death of a member of the 
veteran's unit.  Therefore, CRUR and a search of the 
veteran's unit's morning reports did not provide any 
corroboration for the veteran's in-service stressor.

The veteran's service personnel records reveal that his 
principal duties while serving in West Germany were missile 
crewman and wrecker operator.  Moreover, his service 
personnel records do not reflect that he ever received the 
Good Conduct Medal, much less had it revoked due to 
disciplinary problems.  Furthermore, his service personnel 
records show no disciplinary problems and, instead, indicate 
that he was promoted on a regular basis and that there were 
no demotions.  

The veteran's service medical records reflect no complaints, 
findings, or diagnoses of a psychiatric disorder, to include 
abuse or use of alcohol.  A psychiatric disorder was not 
noted on the February 1972 separation examination.

The veteran's commanding officer completed a form on October 
21, 1971 that was given to a medical or dental officer.  This 
form requested that his commanding officer be immediately 
notified when factors affecting the veteran's performance of 
duty are noted in connection with medical care and treatment.  
Some of those factors were poor physical condition, 
overindulgence of alcohol, use of drugs, sexual perversion, 
and mental or emotional illness that may cause significant 
defect in judgment or reliability.  No such factors were ever 
reported on that form.
 
The service medical records and service personnel records do 
not provide credible supporting evidence that the claimed in-
service stressor occurred.  In particular, the completion of 
a form by the veteran's commanding officer requesting 
notification of any factors affecting the veteran's 
performance of duty does not provide corroboration of the 
veteran's stressor because the form does not reflect that any 
factors were ever noted and because the form does not provide 
the commanding officer's reason for requesting this 
information, such as the veteran having disciplinary problems 
or witnessing the death of a fellow soldier.

The veteran's statement as to the purported stressor is 
incapable of corroboration.  Moreover, the veteran has not 
submitted any other evidence, such as statements from fellow 
veterans, which would serve to support his account.  

Although the veteran has submitted statements from his 
current spouse regarding this purported stressor, there is no 
evidence or assertion that she witnessed the veteran's 
stressor.  Rather, she is merely repeating what the veteran 
told her about his alleged stressor.  Her statement is not 
based on her personal knowledge, but instead on matters told 
to her by the veteran.  Her statement does not provide 
credible supporting evidence of the veteran's alleged in-
service stressor.  

The Board notes that Pentecost and Suozzi are not applicable 
to this case because this case does not involve a combat 
situation.  In short, none of the evidence of record serves 
to corroborate the stressor reported by the veteran.  The 
veteran's claimed stressor has not been verified, and element 
(2) has thus not been satisfied.  The claim fails on that 
basis alone.  

For the sake of completeness, the Board will discuss the 
remaining element, medical evidence of a nexus between the 
reported in-service stressor and PTSD.  
There is in fact no competent medical nexus.  VA treatment 
records show that the veteran's PTSD is due to a childhood 
stressor of abuse from his father.  There is no competent 
medical evidence showing that his PTSD is in any way related 
to the alleged in-service stressor.

The veteran and his spouse contend that his PTSD is related 
to his purported in-service stressor.  It is well established 
that lay persons such as the veteran and his spouse are not 
competent to opine on medical matters such as the date of 
onset of a claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, their contentions 
are given no probative weight.

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, there is no credible corroborating evidence of the in-
service stressor identified by the veteran.  Establishment of 
such a stressor is one of the elements required for 
entitlement to service connection for PTSD.  In the absence 
of one of the required elements under 38 C.F.R. § 3.304(f), 
the claim for service connection for PTSD is denied.

Aggravation

To the extent that the veteran and his spouse are asserting 
that he had PTSD prior to active service, they are not 
competent to make such an assertion.  See id.  Although the 
VA medical records reflect that the veteran's PTSD is related 
to childhood trauma, these records do not serve to rebut the 
statutory presumption of soundness by clear and unmistakable 
evidence.  There is no competent medical evidence that the 
veteran had PTSD before service.  In fact, a March 2000 VA 
treatment record reflects that the veteran's PTSD began in 
1993.  See 38 U.S.C.A. § 1111 (West 2002); see also Wagner, 
supra.  Therefore, required Hickson second and third elements 
are absent as to an aggravation theory of entitlement.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for a psychotic 
disorder, variously diagnosed as schizophrenia and 
schizoaffective disorder.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection - psychosis

Service connection for psychosis may be presumed if such 
disability is manifested to a degree of 10 percent or more 
within one year from the date of separation from a period of 
qualifying active service lasting 90 or more days.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

During the pendency of this appeal, 38 C.F.R. § 3.384 was 
added to further define a "psychosis" to include brief 
psychotic disorder; delusional disorder; psychotic disorder 
due to general medical condition; psychotic disorder not 
otherwise specified; schizoaffective disorder; schizophrenia; 
schizophreniform disorder; shared psychotic disorder; and 
substance-induced psychotic disorder.  38 C.F.R. § 3.384 
(2007) (effective August 28, 2006).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has a current 
acquired psychotic disorder, variously diagnosed as 
schizophrenia and schizoaffective disorder.   Therefore, 
Hickson element (1) is satisfied.

Moving to Hickson element (2), in-service incurrence or 
aggravation of disease, the veteran's service medical records 
show no diagnosis of a psychotic disorder, to include a 
normal psychiatric evaluation on entrance in May 1970.  Nor 
is there any evidence of a psychosis within the one-year 
presumptive period after service.  See 38 C.F.R. § 3.309(a).  
A March 2000 VA treatment record reveals that the veteran 
began hearing voices in 1993, and other VA treatment records 
show that a possible psychosis was not diagnosed until 1998.   

The veteran and his spouse in essence have made the following 
contentions: his in-service drinking and other disciplinary 
problems, to include those problems following his witnessing 
of the death of a fellow soldier from alcohol and/or drug 
poisoning, were manifestations of his psychotic disorder and 
he had hallucinations starting at age six and continuing in 
service .  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing 
its decision in Madden, recognized that that Board had 
inherent fact-finding ability.

As for the credibility of the veteran's and his spouse's 
assertions of in-service symptomatology, in Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curium, 78 F.3d 604 (Fed. 
Cir. 1996), the Court remarked that the credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  See also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

As noted above, there is no credible supporting evidence that 
the veteran witnessed the death of a fellow soldier from 
alcohol and/or drug poisoning.  While the veteran is 
competent to report that he had drinking and other 
disciplinary problems in service and that he had 
hallucinations in service, as described in greater detail 
above, his service personnel records and service medical 
records do not support his assertions of in-service drinking 
and other disciplinary problems and having hallucinations.  
The veteran's service medical records reflect no complaints, 
findings, or diagnoses of a psychiatric disorder, to include 
abuse or use of alcohol or complaints of hallucinatory 
symptomatology.  A psychiatric disorder was not noted on the 
February 1972 separation examination.  The form completed in 
October 1971 by the veteran's commanding officer does not 
reflect that the veteran actually had any factors affecting 
the veteran's performance of duty because no such factors 
were ever reported on that form.  

The Board places great weight of probative value on the 
service medical records and service personnel records.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  Such records are more reliable, in the 
Board's view, than the veteran's and his spouse's unsupported 
assertions of events now three decades past.  See also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  The Board again notes that the veteran's spouse was 
not a witness to the veteran's alleged in-service 
symptomatology and that instead she is merely reporting 
matters told to her by the veteran.

Thus, there is no objective evidence of a psychotic disorder 
in service or of a psychosis during the one-year presumptive 
period after service, and no evidence of in-service 
psychiatric symptomatology.  Element (2) has not been met, 
and the veteran's claim fails on that basis.

As for Hickson element (3), no competent medical nexus 
opinion exists.  It is clear that in the absence of a 
psychotic disorder in service or in-service psychiatric 
symptomatology, a medical nexus opinion would be an 
impossibility.  Indeed, no such competent medical nexus 
opinion appears in the record.  The Board adds that even if 
the Board had found the veteran's reporting of in-service 
symptomatology to be credible, the veteran failed to report 
for two VA examinations in April 2004 that could have 
provided competent medical nexus evidence relating the 
veteran's current psychotic disorder to active service.

To the extent that the veteran and his spouse are claiming 
that his current psychotic disorder is related to active 
service because the disorder began in or was aggravated in 
service, the Board again notes that they are not competent to 
opine on medical matters such as the date of onset of a 
claimed disability.  See Espiritu, supra.  To the extent that 
the veteran and his spouse are asserting that his psychotic 
disorder pre-existed active service, there is no competent 
medical evidence that the veteran had a psychotic disorder 
before service.  As noted above, a March 2000 VA treatment 
record reveals that the veteran began hearing voices in 1993, 
and other VA treatment records show that a possible psychosis 
was not diagnosed until 1998.  See 38 U.S.C.A. § 1111 (West 
2002); see also Wagner, supra.  

Implicit in the veteran's presentation is the contention that 
his psychotic symptomatology began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  However, as has been discussed in connection with 
element (2), the objective evidence of record establishes the 
onset of psychotic symptoms well after active service.  
Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-21 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  Such evidence is 
lacking in this case.  As has been discussed above, even if 
the Board had found the veteran's reporting of in-service 
symptomatology and continuity of symptomatology to be 
credible, the veteran failed to report for two VA 
examinations in April 2004 that could have provided competent 
medical nexus evidence relating the veteran's current 
psychotic disorder to active service.

In short, there is not of record competent medical nexus 
evidence linking the veteran's current psychotic disorder to 
service.  Hickson element (3) has also not been satisfied.

In the absence of the required Hickson second and third 
elements, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for a psychotic disorder, variously diagnosed as 
schizophrenia and schizoaffective disorder.  The benefit 
sought on appeal is accordingly denied.

3.  Entitlement to service connection for an alcohol-and-
cognitive-related psychiatric disorder, variously diagnosed 
as alcohol-related dementia and alcohol-related disorder not 
otherwise specified - memory impairment.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

The law and regulations provide that compensation shall not 
be paid if the disability was the result of the person's 
abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2007); see also 
VAOPGPREC 2-97.

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388-351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in the line 
of duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2007).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

Alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user.  38 C.F.R. § 3.301(d) 
(2007).

The Federal Circuit has held that there can be service 
connection for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, the Federal Circuit further stated that 
compensation may be awarded only "where there is clear 
medical evidence establishing that alcohol or drug abuse is 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  See Allen, 237 F.3d at 1381.

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran's alcohol-and-cognitive-related disorder has been 
diagnosed as alcohol-related dementia and alcohol-related 
disorder not otherwise specified - memory impairment.  As has 
been discussed above, no disability compensation can be paid 
if a current disability is the result of a veteran's abuse of 
alcohol.  See 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 
3.1(n), 3.301 (2007); VAOPGPREC 2-97.

The veteran filed his claim of service connection for an 
alcohol-and-cognitive-related psychiatric disorder in August 
1998, long after October 31, 1990, the date the OBRA changes 
went into effect.  Accordingly, service connection may not be 
granted.  See 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 
3.1(m) (2007); VAOPGCPREC 2-98.

To the extent that the veteran is claiming that his alcohol-
and-cognitive-related psychiatric disorder is related to his 
PTSD or psychotic disorder (the Board requested a medical 
nexus opinion on this matter in the March 2004 remand), 
service connection is being denied for PTSD and a psychotic 
disorder.  Also, service connection is not in effect for any 
other disorder.  Therefore, in the absence of a service-
connected disability, Wallin element (2), service connection 
cannot be granted for his alcohol-and-cognitive-related 
psychiatric disorder.

Under the circumstances here presented, there is no legal 
basis upon which the veteran can establish entitlement to 
service connection for an alcohol-and-cognitive-related 
psychiatric disorder, variously diagnosed as alcohol-related 
dementia and alcohol-related disorder not otherwise specified 
- memory impairment.  See Sabonis, supra.  The benefit sought 
on appeal is accordingly denied.

4.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C.A. § 1702 (West 2002).

Relevant law and regulations

For the purposes of establishing eligibility for VA medical 
care, any veteran of World War II, the Korean conflict, the 
Vietnam era, or the Persian Gulf War who developed an active 
psychosis (1) within two years after discharge or release 
from the active military, naval, or air service, and (2) 
before July 26, 1949, in the case of a veteran of World War 
II, before February 1, 1957, in the case of a veteran of the 
Korean conflict, before May 8, 1977, in the case of a Vietnam 
era veteran, or before the end of the two-year period 
beginning on the last day of the Persian Gulf War, in the 
case of a veteran of the Persian Gulf War, shall be deemed to 
have incurred such disability in the active military, naval, 
or air service.  38 U.S.C.A. § 1702 (West 2002).

Analysis

There is no evidence of a psychosis within the two-year 
presumptive period after service or before May 8, 1977.  See 
38 C.F.R. § 3.309(a).  A March 2000 VA treatment record 
reveals that the veteran began hearing voices in 1993, and 
other VA treatment records show that a possible psychosis was 
not diagnosed until 1998.  

To the extent that the veteran and his spouse are claiming 
that he had a psychosis within two years after service or 
before May 8, 1977, the Board again notes that they are not 
competent to opine on medical matters such as the date of 
onset of a claimed disability.  See Espiritu, supra.

The Board concludes that a preponderance of the evidence is 
against the claim of entitlement to VA treatment under the 
provision of 38 U.S.C.A. § 1702 for psychosis.  The benefit 
sought on appeal is accordingly denied.

ORDER

Service connection for PTSD is denied.

Service connection for a psychotic disorder, variously 
diagnosed as schizophrenia and schizoaffective disorder, is 
denied.

Service connection for an alcohol-and-cognitive-related 
psychiatric disorder, variously diagnosed as alcohol-related 
dementia and alcohol-related disorder not otherwise specified 
- memory impairment, is denied.

Entitlement to VA treatment under the provision of 38 
U.S.C.A. § 1702 for psychosis is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


